Citation Nr: 1800633	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to burial allowance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran had active service from September 1961 to April 1966.  The Veteran died in January 2012, and the appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified at an April 2017 hearing at the RO before the undersigned Veterans Law Judge, and a copy of that transcript has been associated with the electronic record.  The undersigned Veterans Law Judge agreed to hold the record open for 90 days for the submission of additional evidence, and that time period has expired.  38 C.F.R. § 20.709 (2017).

The issues of entitlement to dependents educational assistance for the appellant's son and entitlement to death pension have been raised by the record in July 2013 and March 2017 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran filed a claim of entitlement to service connection for a burn scar in 2000.  In support of her assertion, she submitted a letter dated in April 2000 from the Veteran to a veterans service center manager.  In that letter, the Veteran indicated that he was responding to a letter from VA dated earlier that month.  The Veteran also presented evidence regarding an in-service left arm scar.  This letter suggests that the Veteran may have had a pending claim in 2000 for service connection for a burn scar.

The Board observes that the electronic record contains only documents dated from 2012 to the present and pertain to the appellant's current claims that were filed after the death of the Veteran.  In light of the evidence of a possible claim in 2000, the RO should search for any claims file that existed during the Veteran's lifetime and associate any claims file records found with the electronic record.

Moreover, the appellant must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to a burial allowance, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C. §§ 5103, 5103A (2012).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to a burial allowance, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Search for any claims file that existed during the Veteran's lifetime that may contain a claim filed in 2000 for entitlement to service connection for a burn scar, and associate any claims file found with the electronic record.

2.  If a claims file is found or if the appellant provides additional pertinent evidence in response to the notice letter, the RO should undertake any additional development deemed appropriate and readjudicate the claim.  If the benefit sought in connection with the claim remains denied, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







